 In the Matter Of INTERNATIONAL STEEL COMPANYandINTERNATIONALASSOCIATION OF BRIDGE, STRUCTURAL & ORNAMENTAL IRON WORJURS,AFFILIATED WITH THE A. F. OF L.Case No. R-4277.-Decided September 28, 1942Jurisdiction: steel fabricating industry.Investigation and Certification of, Representatives:existenceof question: fail-.ure toreply to petitioner's requestfor recognition ; electionnecessary.Unit Appropriate for Collective Bargaining:productionand maintenance em-ployees, excludingsupervisory employees, timekeepers, clericalemployees,executives,and plant protection employees.Mr. Joseph H. IglehartandMr. Isadore Kahn,of Evansville, Ind.,for the Company.-Mr. Thomas M. Lindsey,of Evansville, Ind., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION' OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Association of Bridge,Structural' & Ornamental, Iron'Workers, herein called the Union,alleging that a question affecting commerce had arisen concerningthe representation of employees of 'International Steel Company,Evansville, Indiana, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Arthur R. Donovan, Trial'Examiner.Said hearing was held _at Evansville, Indiana, on September 15, 1942.The Company andthe Union appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence 'bearing on, the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYInternational Steel Company is an Indiana corporation with itsprincipal place of business" at Evansville, Indiana, where it is engaged44 N. L. R. B., No.102.-559 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the business of fabricating steel.The Company purchases rawmaterial valued in excess of $400,000 annually, approximately 75 per-cent of which is shipped to it from outside Indiana.The Companyships products valued in excess of $500,000 annually, more than 75percent of which is shipped out of Indiana.II.THE ORGANIZATION INVOLVEDInternational Association of Bridge, Structural & Ornamental IronWorkers is a labor organization affiliated with the American Federa-tion of Labor, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn August 12, 1942,-the Union requested the Company to recognizeit as the exclusive representative of the Company's employees.TheCompany did not reply to this request.A statement of the Trial Examiner, introduced into evidence, indi-cates that the Union represents a substantial number of the employeesin the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV. THE APPROPRIATE UNITThe'Union contends that all production and maintenance employeesof the Company, excluding supervisory employees with the authorityto hire or discharge, or with the authority to recommend hire or dis-charge, timekeepers, clerical employees, executives, and plant protec-tion employees, constitute an appropriate bargaining unit.The Com-panytook no position with respect to the' unit.We find that all production and maintenance employees of theCompany, excluding supervisory employees with the authority tohire or discharge, or with the authority to recommend hire or dis-charge, timekeepers, clerical employees, executives, and plant pro-tection employees, constitute a' unit appropriate for the purposesof collecting bargaining, within the,meaiiing of Section 9 (b) ofthe Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by. secret ballot among the. em-'The Trial Examiner reportedthat theUnion piesented 315 membership applicationor authorizationcards,bearing apparently genuine signatures of persons whose names'appear onthe Company'spay roll of September 15, 1942.There are approximately 1010employees in the unit hereinafter found to be appropriate.E INTERNATIONALSTEEL COMPANY561ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth infhe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with InternationalSteel Company, Evansville, Indiana, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Eleventh Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 9, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including any such employees who did not workduring said pay-roll period because they were ill or on vacation or inthe active ihilitary service or training of the United States, or tempo-rarily laid off, but excluding any who have since quit or been dis-charged for cause, to determine whether or not they desire to berepresented by International Association of Bridge, Structural &Ornamental Iron Workers, affiliated with the American Federation,of Labor, for the purposes of collective bargaining.MR. Wiz. M. LEISERSON took no part in the consideration of theabove Decision and Direction of Election.487495-42-vol. 44---36